DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/30/2021, the following represents the changes from the previous claims: Claims 1-8 were amended. Claims 1-8 are presented for examination. 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The
certified copy has been filed in parent Application No. FR1752677, filed on 03/30/2017.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a. Claim 6 recites the limitation “preferably in the form of a matrix of rows and columns” in line 4. Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d).

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7. 	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent Publication 2009/0262344) in view of Eng et al. (US Patent Publication 2012/0086802).  
	a. Regarding claim 1, Yoon teaches a system for studying the behavior of living organisms, in particular a toximeter, comprising comprising at least two cages 10 [As shown, there are provided two sets of test chamber 10 [0022]] comprising a plurality of compartments 11, each of the compartments being intended to receive a living organism [killifish (or medaka) contained in the respective containing spaces 11 as the detector [0022]], each cage being transparent at least on one observation side in order to allow the observation of living beings from an observation point located at a distance from the observation side and an imager 50 [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]] located at the observation point of each cage, the compartments being distributed next to each other on the observation side [FIG. 2], the compartments being delimited between them by separators 12 between two adjacent compartments among the plurality of components having a wall in each of said adjacent compartments, the separators comprising a first separator and a second separator [Each test chamber 10 is provided with four containing spaces 11 and the partition walls 12 are installed between respective containing spaces 11 [0026]].
	Yoon does not specifically teach a wall of the first separator being inclined with respect to a wall of the second separator so that the walls of the separators of a compartment among the plurality of compartments are closer together in the direction of the observation side, said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point, wherein the observation sides of said cages are substantially perpendicular to each other. Eng teaches a wall of the first separator being inclined with respect to a wall of the second separator so that the walls of the separators of a compartment among the plurality of compartments are closer together in the direction of the observation side, said separators each being aligned along a [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]] wherein the observation sides of said cages are substantially perpendicular to each other [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]] for the purpose of providing inclined separator walls to approximate a field of view of the imager device so the effect of perspective is largely eliminated and more details can be observed.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon to include a wall of the first separator being inclined with respect to a wall of the second separator so that the walls of the separators of a compartment among the plurality of compartments are closer together in the direction of the observation side, said separators each being aligned along a different respective convergence line among a plurality convergence lines that meet at the observation point, wherein the observation sides of said cages are substantially perpendicular to each other as taught by Eng because doing so would have provided inclined separator walls to approximate a field of view of the imager device so the effect of perspective is largely eliminated and more details can be observed. 
b. Regarding claim 2, Yoon in view of Eng teaches (references to Eng) the system according to claim 1, wherein walls of the first separator are inclined with respect to the walls of the second separator so that the walls of said first separator approach the walls of said second separator towards the observation side, said separators being aligned along convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]].
c. Regarding claim 3, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1 having walls of each separator 12 between two adjacent compartments among the plurality of compartments 11. Yoon in view of Eng teaches (references to Eng) the system according to claim 1 having walls of each separator inclined relative to each other towards the observation side, said walls each being aligned along a plurality of convergence lines that meet at the observation point [FIG. 2( b) shows a confinement structure 15 having its sides disposed at a small angle to a vertical direction, while FIG. 2( c) shows a confinement structure 14 having its sides disposed at a larger angle to the vertical direction. Both confinement structures approximate a field of view of the imaging device 7, with confinement structure 14 being identical to the filed of view for a particular static set-up. As can be seen from FIGS. 2( e) and 2(f) respectively, the effect of perspective is largely eliminated in both cases. The top imaging device 7 is able to zoom in and the fish 22 appear larger as compared to the view in FIG. 2( d), hence more details can be observed [0077]]. Please note in the combination of Yoon and Eng the walls of each separator are aligned along different convergence lines that meet at the observation point.
	d. Regarding claim 4, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein, for each of the at least two cages, the observation point is located at a distance from the observation side [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]].
	Yoon in view of Eng does not specifically teach a distance of less than one meter from the observation side. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon in view of Eng to include an observation point distance of less than one meter from the observation side because doing so would have provided a suitable observation point distance to capture as much detail as possible for distinguishing relevant In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
e. Regarding claim 5, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, comprising the plurality of compartments 11 and separators 12. Yoon further teaches a circuit for the circulation of fluid, for example water, through the plurality of compartments, the separators 12 having openings to allow fluid communication between adjacent compartments among the plurality of compartments [partition wall 12 is formed with rectangular holes (not shown) having a size smaller than the size of the killifish so that water in the test chamber can freely flow through the partition wall [0022]].
	f. Regarding claim 6, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the system comprises the at least two cages arranged according to flat or curved sheets comprising multiple of the plurality of compartments regularly distributed in front of the observation point, preferably in the form of a matrix of rows and columns [As shown, there are provided two sets of test chamber 10 and each set has containing spaces 11 to contain a detector therein, the containing spaces 11 being divided into four. A partition wall 12 is formed between the containing spaces 11 of the test chamber 10 [0022]].
	g. Regarding claim 7, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the at least two cages comprise a first cage and a second cage 10 [As shown, there are provided two sets of test chamber 10 [0022]] arranged with a horizontal observation side [a camera 50 installed at a side surface of the test chamber 10. And, the behavior information of the killifish (or medaka), i.e. the detector taken by the camera 50 [0026]]. Yoon in view of Eng teaches (references to Eng) the system according to claim 1 having a vertical observation side and a horizontal observation side [Video data can be obtained from both the top imaging device 7 and the side imaging device 11; FIG. 1( b), 1(c) [0076]]. Please note in the combination of Yoon and Eng the first cage is arranged with a vertical observation side, and the second cage is arranged with a horizontal observation side.




	
8. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US Patent Publication 2009/0262344) in view of Eng et al. (US Patent Publication 2012/0086802) and Guridi (US Patent Publication 2013/0180042).
a. Regarding claim 8, Yoon in view of Eng teaches (references to Yoon) the system according to claim 1, wherein the at least two cages comprise a first cage and a second cage 10 [As shown, there are provided two sets of test chamber 10 [0022]] and the system has a cube shape. 
Yoon in view of Eng does not specifically teach the first cage, second cage, and third cage each define a respective side of the cube shape. Guridi teaches first cage 108, second cage 108, and third cage 112 each define a respective side of the cube shape [live fish aquariums 116, 120 at the walls 108 and/or floor 112 [0086]; the entire floor 112 comprises a live aquarium housed behind a transparent barrier such as an acrylic or glass wall [0088]] for the purpose of providing a first cage and second cage at the walls and a third cage at the floor housed behind a transparent acrylic or glass walls to allow observation of living organisms visible behind the transparent walls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yoon in view of Eng to include the first cage, second cage, and third cage each define a respective side of the cube shape as taught by Guridi because doing so would have provided a first cage and second cage at the walls and a third cage at the floor housed behind a transparent acrylic or glass walls to allow observation of living organisms visible behind the transparent walls. 
Response to Arguments
9.	Applicant’s arguments from the response filed on 12/30/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 12/30/2021, see pages 4-7, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643